Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 08/03/2021, 12/03/2021, and 06/01/2022 are being considered by the examiner.
Drawings
The drawing submitted on 11/17/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-17, and 21-22 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Dolenc et al.(US 2017/0318374 A1).

Regarding Claims 1, and 21-22, Dolene et al. teach: An electronic device, comprising ([0013] At least some of the disclosed examples may allow the headset user to hear his/her own voice and the voice of someone else nearby he/she is talking with via the audio output by the headset earpiece(s). Accordingly, at least some of the disclosed examples may allow the headset user to hear his/her own voice and the voice of someone else nearby clearly without the headset earpiece(s) and/or the noise cancellation of the headset muffling or attenuating these voices. Accordingly, the headset user has no need to remove the headset or manually lower the headset volume. ): one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for ([0019] The first audio signal is associated with an application type. The application type may comprise e.g. a call audio (such as audio related to a telephone call or an internet call, including conference calls) or non-call audio (such as music or multimedia audio). The controller 142 (described below in more detail) may be configured to determine the associated application type based on information about a connection interface 160 utilized between the headset 100 and the host device. [0027] In the example of FIG. 2, the headset 200 further comprises an apparatus 240 (such as a signal processor, a microcontroller, or the like) that includes the voice pass-through module 241 and the controller 242.): providing, using a speaker, audio information (first audio signal or non-call audio (such as music or multimedia audio)) responsive to received input ([0016] In a feed-forward system, a microphone exposed to the environment listens to the ambient noise. The system's transfer function simulates and subtracts the noise from the audio signal fed to the speaker inside the unit. A feedback system by contrast uses a microphone beside the speaker inside the ear cup or bud. [0018] The headset 100 further comprises one or more earpieces 110 that are configured to output audio based on a first audio signal from a connected host device and/or a second audio signal from the microphone, when at least one of the first or second audio signals are present. [0037] The first audio signal, its application type, the headset and the host device have been described in more detail above in connection with FIG. 1. In the embodiment of FIG. 3B, the application type comprises “non-call audio”, and the first audio signal is related e.g. to music or multimedia being streamed from the host device. Accordingly, uplink audio is off (i.e. absent), and downlink audio comprises the music or multimedia audio being streamed to the headset.); while providing the audio information (first audio signal or non-call audio (such as music or multimedia audio)), detecting an external sound (external voices i.e. detecting that the headset user is talking or voices from people nearby)  ([0003] In one example, a headset comprises a microphone. The headset further comprises an earpiece that is configured to output audio based on one or more of the following: a first audio signal from a connected host device and associated with an application type and a second audio signal from the microphone, when present. [0017] The headset 100 further comprises one or more microphones 120. At least one of the microphones 120 is arranged so that it is able to capture voices external to the headset 100, including the headset user's voice or speech and voices from people nearby. [0021] The headset 100 further comprises a voice pass-through module 141 that is configured to pass external voices captured with the microphone 120 as the second audio signal to the earpiece 110, when the voice pass-through module 141 is activated. [0022] The headset 100 further comprises the controller 142 that is configured to activate the voice pass-through module 141 in response to the speech detection module 130 detecting that the headset user is talking, when the uplink audio is off. [0037] In the embodiment of FIG. 3B, the application type comprises “non-call audio”, and the first audio signal is related e.g. to music or multimedia being streamed from the host device. Accordingly, uplink audio is off (i.e. absent), and downlink audio comprises the music or multimedia audio being streamed to the headset.); in accordance with a determination that the external sound is a communication of a first type (microphone detecting speeches or voices while streaming downlink music to the headset and voice pass-through module 141 is deactivated or while uplink audio off, and streaming downlink audio, detecting speeches or voices i.e. communication direction away from the headset towards the host device or user talking or detecting voices of someone else nearby), stopping the provision (pause or decrease playback of the first audio signal, depends on the application type that can be paused i.e. non-call audio or decrease volume i.e. call audio) of the audio information ([0003] The headset further comprises a voice pass-through module that is configured to pass external voices captured with the microphone as the second audio signal to the earpiece, when activated. [0013] At least some of the disclosed examples may allow a selectively automatic way to activate and deactivate audio modes utilized by a headset. [0017] The headset 100 further comprises one or more microphones 120. At least one of the microphones 120 is arranged so that it is able to capture voices external to the headset 100, including the headset user's voice or speech and voices from people nearby. [0018] Herein, uplink refers to the communication direction away from the headset towards the host device and, where applicable, onward to e.g. communication party/parties the headset user is conversing with. Correspondingly, downlink refers to the opposite direction, i.e. the communication direction towards the headset from the host device and, where applicable, from e.g. the communication party/parties the headset user is conversing with or from any other third party. [0022] The headset 100 further comprises the controller 142 that is configured to activate the voice pass-through module 141 in response to the speech detection module 130 detecting that the headset user is talking, when the uplink audio is off. [0024] The controller 142 may be further configured to pause the playback of the first audio signal while the voice pass-through module 141 is activated, in cases where the first audio signal is of a type that can be paused, such as a non-call audio signal, in order to improve the audibility of the second audio signal at the expense of the first audio signal. [0037] In the embodiment of FIG. 3B, the application type comprises “non-call audio”, and the first audio signal is related e.g. to music or multimedia being streamed from the host device. Accordingly, uplink audio is off (i.e. absent), and downlink audio comprises the music or multimedia audio being streamed to the headset. [0039] At operation 312, audio based on the first audio signal is output by the headset. In other words, in the embodiment of FIG. 3B, the headset user hears the music or multimedia audio being streamed to the headset. Furthermore, ambient sounds are being noise reduced by a headset noise reduction unit. [0040] At operation 313, if an indication is received at the headset controller from the headset speech detection module that the headset user is talking, the method proceeds to operation 314. [0041] The headset controller determines that the uplink audio is off (absent), operation 314. The indication is that the headset user wishes to speak with someone else who is likely at the vicinity of the headset user. Accordingly, the method proceeds to operation 315. [0042] At operation 315, the voice pass-through module of the headset is activated by the headset controller. As a result, the voice pass-through module passes external voices captured with the headset microphone as a second audio signal for mixing to the audio output by the headset earpiece at operation 316. Accordingly, the headset user hears his/her own voice and the voice of someone else via the audio output by the headset earpiece(s). [0043] At operation 317, the volume level of the first audio signal and/or the second audio signal is automatically increased and/or decreased by the headset controller while the voice pass-through module is activated. For example, the volume level of the second audio signal may be increased and/or the volume level of the first audio signal may be decreased in order to improve the audibility of the discussion with someone else at the expense of the music or multimedia audio being streamed to the headset.); and in accordance with a determination that the external sound is a communication of a second type (ambient noises or silence or user not talking or no speeches/voices detected within a predetermined time limit, while uplink audio is unmuted and/or during downlink audio is paused or decreased), continuing the provision of the audio information ([0022] Alternatively or in addition, the controller 142 may be further configured to deactivate the voice pass-through module 141 in response to a predetermined time limit being exceeded without the speech detection module 130 detecting the headset user still talking. As a result of the deactivation of the voice pass-through module 141, external voices captured with the microphone 120 are not passed for mixing to the audio output anymore. As a further result of the deactivation of the voice pass-through module 141, the headset may return to an audio mode it was utilizing before the activation of the voice pass-through module 141. The controller 142 may be further configured to store information about the audio mode utilized before the activation of the voice pass-through module 141, thereby allowing the return to it. [0044] At operation 318, the voice pass-through module is automatically deactivated by the headset controller, and the method may return to operation 312 e.g. for the remaining duration of the music/multimedia audio listening session. The deactivation may be performed in response to a user input, or a predetermined time limit being exceeded without the speech detection module detecting the headset user still talking.).

Regarding Claim 4, Dolene et al. teach: The electronic device of claim 1, wherein stopping the provision of the audio information includes fading out (decreasing volume) the audio information (See rejection of claim 1).

Regarding Claim 5, Dolene et al. teach: The electronic device of claim 1, further comprising the one or more programs further including instructions for: after stopping the provision of the audio information and in accordance with a determination that the communication of the first type has stopped, providing resumed audio information(See rejection of claim 1).

Regarding Claim 6, Dolene et al. teach: The electronic device of claim 5, wherein the audio information is divided into predefined segments, and the resumed audio information begins with the segment where the audio information was stopped (See rejection of claim 1 and [0022] As a further result of the deactivation of the voice pass-through module 141, the headset may return to an audio mode it was utilizing before the activation of the voice pass-through module 141. The controller 142 may be further configured to store information about the audio mode utilized before the activation of the voice pass-through module 141, thereby allowing the return to it. [0044] At operation 318, the voice pass-through module is automatically deactivated by the headset controller, and the method may return to operation 312 e.g. for the remaining duration of the music/multimedia audio listening session. The deactivation may be performed in response to a user input, or a predetermined time limit being exceeded without the speech detection module detecting the headset user still talking.).

Regarding Claim 7, Dolene et al. teach: The electronic device of claim 6, wherein the resumed audio information includes a rephrased version of a previously provided segment of the audio information (See rejection of claim 6).

Regarding Claim 8, Dolene et al. teach: The electronic device of  claim 1, wherein the received input includes a triggering command (See rejection of claim 1 and [0032] The headset controller determines whether uplink audio has been muted (e.g. via interaction or command by the headset user), operation 304.).

Regarding Claim 9, Dolene et al. teach: The electronic device of claim 1, wherein the communication of the first type includes a directly-vocalized lexical utterance (voice or speech or user or other people nearby headset) (See rejection of claim 1).

Regarding Claim 10, Dolene et al. teach: The electronic device of claim 9, wherein the directly- vocalized lexical utterance ( external voice or speech, i.e. user talking or voice or speeches of other people nearby headset detected) excludes silencing commands (uplink audio has been muted (e.g. via interaction or command by the headset user) (See rejection of claim 1).

Regarding Claims 11, Dolene et al. teach:  The electronic device of claim 9, further comprising the one or more programs further including instructions for: determining the external sound is a directly-vocalized lexical utterance by determining a location (nearby) corresponding to a source of the external sound (See rejection of claim 1 and [0013] At least some of the disclosed examples may allow the headset user to hear his/her own voice and the voice of someone else nearby he/she is talking with via the audio output by the headset earpiece(s). Accordingly, at least some of the disclosed examples may allow the headset user to hear his/her own voice and the voice of someone else nearby clearly without the headset earpiece(s) and/or the noise cancellation of the headset muffling or attenuating these voices. Accordingly, the headset user has no need to remove the headset or manually lower the headset volume. [0016] In a feed-forward system, a microphone exposed to the environment listens to the ambient noise. [0017] The headset 100 further comprises one or more microphones 120. At least one of the microphones 120 is arranged so that it is able to capture voices external to the headset 100, including the headset user's voice or speech and voices from people nearby.).
Regarding Claim 12, Dolene et al. teach:   The electronic device of claim 11, wherein the location is determined with a directional microphone array( one or more microphones 120) (See rejection of claim 1 and [0017] The headset 100 further comprises one or more microphones 120. At least one of the microphones 120 is arranged so that it is able to capture voices external to the headset 100, including the headset user's voice or speech and voices from people nearby.).

Regarding Claim 13, Dolene et al. teach: The electronic device of claim 1, wherein the communication of the second type includes conversational sounds (finish speaking or no detection of speeches or voices)  (See rejection of claim 1 and [0015] Passive noise cancellation utilizes non-powered techniques, such as soundproofing in earpiece(s) 110 to reduce ambient noise and/or sounds. In contrast, active noise cancellation utilizes powered techniques, such as techniques that measure ambient sound, generate a waveform that is the exact negative of the ambient sound, and mix it with a given audio signal, such as the first audio signal described below. [0018] The headset 100 further comprises one or more earpieces 110 that are configured to output audio based on a first audio signal from a connected host device and/or a second audio signal from the microphone, when at least one of the first or second audio signals are present. Herein, uplink refers to the communication direction away from the headset towards the host device and, where applicable, onward to e.g. communication party/parties the headset user is conversing with. Correspondingly, downlink refers to the opposite direction, i.e. the communication direction towards the headset from the host device and, where applicable, from e.g. the communication party/parties the headset user is conversing with or from any other third party. [0028] Accordingly, uplink audio comprises transmission of the headset user's voice to the other participants of the conference call, and downlink audio comprises transmission of the voices of the other participants to the headset user. [0030] At operation 302, audio based on the first audio signal is output by the headset. In other words, in the embodiment of FIG. 3A, the headset user hears the voices of the other participants. Furthermore, ambient sounds are being noise reduced by a headset noise reduction unit. [0031] At operation 303, if an indication is received at the headset controller from the headset speech detection module that the headset user is talking, the method proceeds to operation 304. Otherwise, the method returns to operation 302. [0036] At operation 308, the voice pass-through module is automatically deactivated by the headset controller, and the method may return to operation 302 e.g. for the remaining duration of the call. The deactivation may be performed in response to the uplink audio is muted e.g. by the user. This indicates that the headset user is finished with speaking with someone else who is not a participant in the call. Alternatively, the deactivation may be performed in response to a user input, or a predetermined time limit being exceeded without the speech detection module detecting the headset user still talking.).

Regarding Claim 14, Dolene et al. teach: The electronic device of claim 1, wherein the communication of the second type includes compressed (mixing) audio (See rejection of claim 1 and [0015] In contrast, active noise cancellation utilizes powered techniques, such as techniques that measure ambient sound, generate a waveform that is the exact negative of the ambient sound, and mix it with a given audio signal, such as the first audio signal described below. [0018] The headset 100 further comprises one or more earpieces 110 that are configured to output audio based on a first audio signal from a connected host device and/or a second audio signal from the microphone, when at least one of the first or second audio signals are present. Herein, uplink refers to the communication direction away from the headset towards the host device and, where applicable, onward to e.g. communication party/parties the headset user is conversing with. Correspondingly, downlink refers to the opposite direction, i.e. the communication direction towards the headset from the host device and, where applicable, from e.g. the communication party/parties the headset user is conversing with or from any other third party. [0021] The voice pass-through module 141 may be configured to pass external voices that are substantially within the frequency range of normal human speech (such as approximately 300 hertz (Hz)-3400 Hz). [0022] As a result of the deactivation of the voice pass-through module 141, external voices captured with the microphone 120 are not passed for mixing to the audio output anymore. As a further result of the deactivation of the voice pass-through module 141, the headset may return to an audio mode it was utilizing before the activation of the voice pass-through module 141. [0034] At operation 305, the voice pass-through module of the headset is activated by the headset controller. As a result, the voice pass-through module passes external voices captured with the headset microphone as a second audio signal for mixing to the audio output by the headset earpiece at operation 306. [0036] At operation 308, the voice pass-through module is automatically deactivated by the headset controller, and the method may return to operation 302 e.g. for the remaining duration of the call.).

Regarding Claim 15, Dolene et al. teach: The electronic device of claim 1, wherein the communication of the second type includes a lexical utterance reproduced by an electronic device (See rejection of claim 1 and [0028] Accordingly, uplink audio comprises transmission of the headset user's voice to the other participants of the conference call, and downlink audio comprises transmission of the voices of the other participants to the headset user. [0034] At operation 305, the voice pass-through module of the headset is activated by the headset controller. As a result, the voice pass-through module passes external voices captured with the headset microphone as a second audio signal for mixing to the audio output by the headset earpiece at operation 306.).

Regarding Claim 16, Dolene et al. teach: The electronic device of claim 15, further comprising the one or more programs further including instructions for: determining the external sound is a lexical utterance reproduced by an electronic device by determining a location corresponding to a source of the external sound (See rejection of claim 11.).

Regarding Claim 17, Dolene et al. teach: The electronic device of claim 16, wherein the location is determined with a directional microphone array(See rejection of claim 12.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dolene et al.

Regarding Claim 2, Dolene et al. teach: The method electronic device of claim 1, further comprising the one or more programs further including instructions for: after stopping the provision of the audio information (See rejection of claim 1, and [0024], and [0041-0043]): detecting one or more characteristics (jawbone vibrations) associated with the communication of the first type; and detecting the communication of the first type has stopped; in response to detecting the communication of the first type has stopped, determining whether the one or more characteristics indicate that further communication of the first type is expected (silence or no voice or speech are detected within a predetermine time limit or exceeded predetermine time limit without detecting any voice or speeches during pass-through module active or uplink audio has not been muted) (See rejection of claim 1 and [0032] The headset controller determines whether uplink audio has been muted (e.g. via interaction or command by the headset user), operation 304. If the uplink audio has not been muted, it indicates that the headset user wishes to speak with one or more of the other participants of the conference call. Accordingly, the method returns to operation 302 allowing voices of the conference call participants to be heard normally with the headset. [0033] However, if the uplink audio has been muted by the headset user, it indicates that the headset user wishes to speak with someone else who is not a participant in the call, i.e. with someone else who is likely at the vicinity of the headset user. Accordingly, the method proceeds to operation 305.); in accordance with a determination that further communication of the first type is not expected, providing resumed audio information; and in accordance with a determination that further communication of the first type is expected, continuing to stop the provision of the audio information (See rejection of claim 1 and [0020] The headset 100 further comprises a speech detection module 130 that is configured to detect whether a user of the headset 100 is talking. The speech detection module 130 may comprise a sound sensor 131. The sound sensor 131 may comprise a jawbone sensor placed on the jaw of the headset user that is configured to detect whether the user of the headset 100 is talking e.g. via jawbone vibrations. Alternatively, or in addition, the sound sensor 131 may comprise one or more of the microphones 120. ) [0022] The headset 100 further comprises the controller 142 that is configured to activate the voice pass-through module 141 in response to the speech detection module 130 detecting that the headset user is talking, when the uplink audio is off. The controller 142 may be further configured to deactivate the voice pass-through module 141 in response to the uplink audio being unmuted (in cases where the uplink audio was off due to being muted). Alternatively, or in addition, the controller 142 may be further configured to deactivate the voice pass-through module 141 in response to a user input or interaction (such as a button press or a tap on a touch panel, or the like). Alternatively, or in addition, the controller 142 may be further configured to deactivate the voice pass-through module 141 in response to a predetermined time limit being exceeded without the speech detection module 130 detecting the headset user still talking. As a result of the deactivation of the voice pass-through module 141, external voices captured with the microphone 120 are not passed for mixing to the audio output anymore. As a further result of the deactivation of the voice pass-through module 141, the headset may return to an audio mode it was utilizing before the activation of the voice pass-through module 141. The controller 142 may be further configured to store information about the audio mode utilized before the activation of the voice pass-through module 141, thereby allowing the return to it.). 
Dolene et al. even though teach above determining from characteristics of jawbone movement that the indication user is talking and/or expecting to talk from user indicated input, however  do not explicitly teach: detecting one or more visual characteristics associated with the communication of the first type; determining whether the one or more visual characteristics indicate that further communication of the first type is expected.
Dolene et al. however teach a camera module 426 (i.e., capable of capturing still picture images and/or video images and the camera module 426 may include the camera module 200 of FIG. 2 and further teach example of data for running operation system 404 includes images, image data and video data ([0062] The one or more memory components may be used for storing data and/or code for running the operating system 404 and the applications 406. Example of data may include web pages, text, images, sound files, image data, video data, or other data sets to be sent to and/or received from one or more network servers or other devices via one or more wired or wireless networks. [0063] The host device 400 can support one or more input devices 420 and one or more output devices 430. Examples of the input devices 420 may include, but are not limited to, a touchscreen 422 (i.e., capable of capturing finger tap inputs, finger gesture inputs, multi-finger tap inputs, multi-finger gesture inputs, or keystroke inputs from a virtual keyboard or keypad), a microphone 424 (i.e., capable of capturing voice input), a camera module 426 (i.e., capable of capturing still picture images and/or video images) and a physical keyboard 428. The camera module 426 may include the camera module 200 of FIG. 2.).
Thus, it would be obvious for Dolene et al. based on the teaching above using data or image data or video data from camera module to detect jaw movement or other facial expression (i.e. Lip movement, eye gaze, facial expression, hand gesture etc.) along with sound data capture by sound sensor to detect voice or speeches from  user or other people external to the headset or to determine user or other people talking or to indicate voice or speeches are expected.   
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Dolene et al. to include the teaching of “detecting one or more visual characteristics associated with the communication of the first type; in response to detecting the communication of the first type has stopped, determining whether the one or more visual characteristics indicate that further communication of the first type is expected” in order to selectively automatic way to activate and deactivate audio modes utilized by a headset. 

Regarding Claim 3, Dolene et al. teach: The electronic device of claim 2, wherein the one or more visual characteristics include eye gaze, facial expression, hand gesture, or a combination thereof (See rejection of claim 2).
Alternate PCT Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffmann et al. (US 2015/0280670 A1).

Regarding Claims 1 and 21-22, Kauffmann et al. teach: a method (figure 4), comprising: providing, using a speaker (number 12, paragraph 21 or number 43, paragraph 57), audio information (step 80) responsive to received input (paragraph 48); while providing the audio information, detecting an external sound (step 82); in accordance with a determination that the external sound is a communication of a first type, stopping the provision of the audio information (steps 84 to 88 branching to step 92); and in accordance with a determination that the external sound is a communication of a second type, continuing the provision of the audio information (steps 84 to 88 branching to step 92).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Goldman (EP3188495 A1) teach: A headset for voice communication is disclosed, the headset comprising at least one earphone having a speaker and one or more microphones. The headset is configured to be operated in a first mode in which an electronic noise cancelling circuit is configured to receive ambient audio via at least a first of the one or more microphones to implement an active noise cancelling function and to provide a noise cancelling audio signal to the speaker, and in a second mode in which ambient audio is provided as a hear-through audio signal to the speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656